DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification provide supports for plurality of the densification tools, it does not provide support for the specific 10 or 15 specification tool in claims 8 and 9. Original disclosure of the parent Application 15/566,853 also does not include such specific number of densification too. For purpose of examination, plurality of the tools is considered to read of the claimed limitations of 10 and 15 densification tool. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8,10,12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (WO2015004958A1 using co-pending US Patent Application Publication US20160126072 as English translation). 
Regarding claim 1, Endo teaches a method of making a sputtering target in cylindrical shape (paragraphs 0001 and 0025) (a process for preparing a tubular article). Endo teaches to provide a backing tube (carrier tube) (paragraph 0030). Endo teaches to place the cylindrical backing tube in the casting space of the mold and pore molting metal into a casting space of a mold to form an outer coating on the surface of the cylindrical backing tube after the molten metal is solidified (paragraph 0037-0038) (providing a metal coating on the carrier tube by applying a liquid metal phase onto the carrier tube and solidifying the liquid metal phase). Endo teaches to subject the metal coating to plastic working by pressing with a pressing or rolling means to reduce thickness and increase density, wherein the coating is being rotated around the central axis (paragraphs 0039, 0041-0043 and 0045) (applying a contact pressure to the metal coating by at least one densification tool, and moving the densification tool and the metal coating relative to each other).
Regarding claim 4, Endo teaches the liquid metal phase is applied by pouring a metal melt on the carrier tube (paragraph 0037) or thermal spraying (paragraph 0040).
Regarding claim 5-6, Endo teaches the metal is indium with a trace of copper (paragraph 0027), which reads is the same material of Endo (claim 6), thus the metal is intrinsically ductile or plastically deformable at room temperature. In addition, Endo teaches the plastic working is preformed in the room temperature to reduce the thickness (paragraphs 0039, 0043-0045), thus, indicating the metal is ductile and plastically deformable at room temperature. 
Regarding claim 7, Endo teaches the thickness of the metal coating is reduced during the plastic working by pressing with densification tools (pargraph 0039), thus, indicating the contact pressure of the densification tools is above the yield point of the metal coating.
Regarding claim 8, Endo teaches the multiple rolls (10 densification tools) and metal are moved relative to each other by rotation (paragraph 0045).
Regarding claim 10, Endo teaches step c comprises rolling (paragraph 0045).
Regarding claim 12, Endo teaches the inner diameter of the carrier tube remains substantially constant during step c (paragraph 0044).
Regarding claim 13, Endo teaches step c starts after having finished step b (paragraphs 0038-0039).
Regarding claim 14, Endo teaches the tubular article is a tubular sputtering target (paragraph 0026).
Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (WO2015004958A1 using co-pending US Patent Application Publication US20160126072 as English translation) as applied to claims 1, 4-8,10,12-14 above, and further in view of Simons (US20120213917).
Regarding claim 2, Endo teaches all limitations of this claim, except the carrier tube material and length. However, Simons teaches a method of making a tube-shaped sputtering target with an indium-based coating (paragraph 0001) (same as Endo). Simons teaches the carrier tube is non-magnetic steel alloy with at least 500mm long (paragraphs 0011 and 0012). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the carrier tube made of non-magnetic steel alloy or with length of at least 500mm as suggested by Simons in the method of making a tubular sputtering target as disclosed by Endo because Simons teaches it’s preferably to use non-magnetic steel alloy and at least 500mm long carrier tube in the method of making the tube shaped sputtering target (paragraphs 0011 and 0012).
Regarding claim 3, Endo teaches all limitations of this claim, except the bonding layer or the roughening surface on the carrier tube. However, Simons teaches the carrier tube is provide with a rough layer of adhesion promoter (bonding layer and surface roughening) (paragraphs 0032 and 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rough layer of bonding layer on the surface of the carrier tube as suggested by Simons in the method of making a tubular sputtering target as disclosed by Endo because such bonding layer improves the bonding of the indium coating to the carrier tube (paragraph 0041). 

Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (WO2015004958A1 using co-pending US Patent Application Publication US20160126072 as English translation) as applied to claims 1, 4-8,10,12-14 above, and further in view of Staat (US4827749).
Regarding claim 9, Endo teaches all limitations of this claim, except the part of the deification tool over the metal coating is spiral. Endo teaches the multiple rolls (15 densification tools) and metal are moved relative to each other by rotation (paragraph 0045). However, Staat teaches a method of transverse, skew rolling a tube (abstract) and disclose the tube is transversely rolled down in the longitudinal direction (column 2 lines 27-35, column 3 line 45 to column 4 line 5, figure 1) , thus, the path of the rolling is spiral. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to roll the tube in the spiral path as suggested by Staat in the method of making a tubular sputtering target as disclosed by Endo because Staat teaches such rolling method provides wall thickness of the rolled goods with wall thickness maintained over the entire length (column 2 lines 50-55). 
Regarding claim 11, Endo teaches all limitations of this claim, except the specific rolling method. However, Staat teaches a method of transverse, skew rolling a tube (abstract) and disclose the tube is transversely rolled down in the longitudinal direction (column 2 lines 27-35, column 3 line 45 to column 4 line 5, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to skew rolling as suggested by Staat in the method of making a tubular sputtering target as disclosed by Endo because Staat teaches such rolling method provides wall thickness of the rolled goods with wall thickness maintained over the entire length (column 2 lines 50-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717